IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 September 10, 2009
                                No. 08-20425
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

VASSILIOS TSITSIRINGOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:90-CR-448-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Vassilios Tsitsiringos appeals the district court’s denial of his motion to
dismiss the indictment charging him with money laundering, bank fraud,
making false statements, misapplication of bank funds, and failure to appear.
Tsitsiringos argues, as he did in the district court, that the statutes charged in
the indictment are invalid because they were not published in the Federal
Register. He alleges that the Government perpetrated fraud upon the court



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-20425

because the Government is aware of the statutes’ invalidity. The Government
asserts that this court is without jurisdiction to review the district court’s denial
of Tsitsiringos’s motion to dismiss because the decision is not a final appealable
order. Alternatively, the Government urges this court to decline review of this
appeal under the “fugitive disentitlement doctrine.” Tsitsiringos contends that
this court retains jurisdiction over his appeal because his challenge is based on
an allegation of fraud upon the court.
      In criminal cases, the “final judgment rule” usually prohibits appellate
review until conviction and imposition of sentence. Flanagan v. United States,
465 U.S. 259, 263 (1984). The collateral order exception to the final judgment
rule, however, permits appeal of an interlocutory order if the district court’s
ruling (1) conclusively determines the disputed question; (2) resolves an
important issue that is completely separate from the merits; and (3) cannot
effectively be reviewed on appeal from a final judgment. Id. at 265.
      Tsitsiringos has not demonstrated that the denial of his motion resolved
an issue that was unrelated to the merits of the charges and that involved a
right that would be “irretrievably lost” if left to final judgment. See Flanagan,
465 U.S. at 265-66; see also United States v. Hashagen, 716 F.2d 1454, 1454 (5th
Cir. 1983) (noting that the denial of a motion to dismiss an indictment, whether
based on a claim of lack of jurisdiction or other invalidity of the indictment, is
not a final appealable order).
      Accordingly, this appeal is DISMISSED for lack of jurisdiction.




                                         2